DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Priority under provisional US application 62/736,362, filing date 09/25/2018, is acknowledged.

Drawings
The drawings are objected to because Control Module 206 is obscured by a flowchart arrow in FIG. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In paragraph [0011], line 7, there is an extraneous period (full stop)
In paragraph [0012], line 6, “E.g., a set of bad action rules” should be “e.g., a set of bad action rules”
Appropriate correction is required.

Claim Objections
Claim 11 is objected to because of the following informalities:  "to obtain a Nth generation candidate drivers" should be "to obtain a Nth generation .  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting structural modifier.  Such claim limitation(s) is/are:
“the generating is performed with an autonomous driver generator” in claim 2
Structural support is found in the specification in paragraph [0041], where it is disclosed that the autonomous driver generator “can be computer programs and can be performed on a computing system”. However, while the specification does disclose ([0039]) that the action rules of the initial population of autonomous drivers may be randomly generated or handwritten code, the specification fails to disclose the algorithm or technique used for the generation of an initial population of autonomous drivers.
“the simulating is performed with a simulator” in claim 2
Structural support is found in the specification in paragraph [0041], where it is disclosed that the simulator “can be computer programs and can be performed on a computing system”. However, while the specification does disclose ([0038]) that the simulation involves testing autonomous drivers in a simulated environment against known simulated driving scenarios, the specification fails to disclose the algorithm or technique used to make this comparison.
“the evaluating is done with an evaluator” in claim 2
Structural support is found in the specification in paragraph [0041], where it is disclosed that the autonomous driver generator “can be computer programs and can be performed on a computing system”. Support for the technique/algorithm used in evaluating is found in at least paragraph [0040].
“the ranking is performed with a ranker” in claim 2
Structural support is found in the specification in paragraph [0041], where it is disclosed that the autonomous driver generator “can be computer programs and can be performed on a computing system”. Support for the technique/algorithm used in ranking is found in at least paragraph [0054].
“and the selecting is performed with a selector” in claim 2
Structural support is found in the specification in paragraph [0041], where it is disclosed that the autonomous driver generator “can be computer programs and can be performed on a computing system”. Support for the technique/algorithm used in selecting is found in at least paragraph [0033].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the written description fails to disclose the technique/algorithm used in generating the initial population of autonomous drivers, as discussed in the above 112(f) analysis. Is the initial population generated from already-known autonomous drivers? Or is the initial population a population of newly-generated autonomous drivers that have yet to be tested? Further, the written description fails to disclose the technique/algorithm used in simulating scenarios for each autonomous driver. How does the simulator perform the simulations? Are the simulations a physically-based model? How are driving scenarios represented in these simulations? Claims 2-20 are dependent upon or rely upon the teachings of claim 1, and therefore inherit the above-described deficiencies. Accordingly, claims 2-20 are rejected under 35 USC 112(a) under similar reasoning to claim 1.
Regarding claim 2, the written description fails to disclose the technique/algorithm used in generating the initial population of autonomous drivers, as discussed in the above 112(f) analysis. Is the initial population generated from already-known autonomous drivers? Or is the initial population a population of newly-generated autonomous drivers that have yet to be tested? Further, the written description fails to disclose the technique/algorithm used in simulating scenarios for each autonomous driver. How does the simulator perform the simulations? Are the simulations a physically-based model? How are driving scenarios represented in these simulations?

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "driving decision-making logic".  There is insufficient antecedent basis for this limitation in the claim. Claim 19 depends upon claim 18, and therefore inherits the above-described deficiency. Accordingly, claim 19 is rejected under similar reasoning to claim 18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claims 1-20 are directed towards a decision-making process intended to train autonomous drivers using evolutionary algorithms. Decision-making processes fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental processes or concepts performed in the human mind: i.e., an observation, evaluation, judgement, or opinion). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
	Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed towards one of the four statutory classes of invention. In the instant case, claims 1-17 recite a method with at least one step. Claim 18 recites an apparatus with decision-making logic. Claim 19 recites an apparatus with an autonomous vehicle having the state machine of claim 18. Claim 20 recites an apparatus with a computing system having a processor, non-transitory memory, and executable code. Therefore, the claims are each directed to one of the four statutory categories of invention (process, apparatus, manufacture).
	Under step 2 of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea. That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
	Regarding independent claim 1, the claims set forth the abstract idea of training autonomous drivers using a decision-making process in the following limitations:
generating an initial population of autonomous drivers,
simulating N simulated scenarios for each autonomous driver,
evaluating each autonomous driver in the N simulated scenarios,
ranking each autonomous driver based on the evaluation of the autonomous drivers;
selecting one or more of the autonomous drivers based on the ranking as one or more candidate drivers;
and performing the generating, simulating, evaluation, ranking and selecting through a plurality of subsequent training cycles,
The above-recited limitations amount to decision-making processes readily performed mentally or with the assistance of pen and paper. One of ordinary skill in the art would be capable for mentally generating candidate autonomous drivers (i.e., candidate autonomous driving behavior), and would be capable of mentally simulating the autonomous drivers. The steps of evaluating, ranking, and selecting are also readily performed mentally (as is performing the same steps through subsequent training cycles). 
	Claim 1 does recite additional elements:
each autonomous driver including one or more action rules and a logic structure for choosing a first action rule for a first indicator,
each action rule being correlated with an indicator and having an action output in response to the correlated indicator;
each simulated scenario having one or more indicators, wherein N is an integer;
each evaluation considers an action output for the correlated indicator of an action rule;
wherein each subsequent training cycle is evolved from a prior training cycle.
These additional elements merely serve to expand upon the decision-making processes and do not integrate the abstract idea into a practical application.
Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore directed towards the abstract idea.
Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements amount to significantly more than the abstract idea). In the instant case, the additional elements, considered both individually and as an ordered combination, merely embellish upon the use of abstract decision-making processes at a high level of generality. Accordingly, the Examiner asserts that the limitations do not provide an inventive concept, and the claim is ineligible for patent.
Regarding claim 2, which sets forth:
the generating is performed with an autonomous driver generator;
the simulating is performed with a simulator;
the evaluating is done with an evaluator;
the ranking is performed with a ranker;
and the selecting is performed with a selector.
Such a recitation merely amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The specification sets forth the general-purpose nature of the computing technology. Paragraph [0041] indicates that the above elements “can be computer programs and can be performed on a computing system”. That is, the technology used to implement the invention is generic and is not specific or integral to the claim. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 3, which sets forth:
the evaluation includes one or more measures of fitness of one or more action rules.
Such a recitation merely embellishes the abstract idea of decision-making. The above limitation merely provides greater detail regarding the evaluation process. Further, including one or more measures of fitness of one or more action rules is readily performed mentally or with the assistance of pen and paper (e.g., a mental determination that a left turn into traffic is unsafe and therefore unfit). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
	Regarding claim 4, which sets forth:
the evaluation includes one or more measures of fitness of one or more action outputs for the correlated one or more indicators.
Such a recitation merely embellishes the abstract idea of decision-making. The above limitation merely provides greater detail regarding the evaluation process. Further, including one or more measures of fitness of one or more action outputs is readily performed mentally or with the assistance of pen and paper (e.g., a mental determination that a left turn into traffic would result in a collision and is therefore unfit). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 5, which sets forth:
the evaluation includes one or more measures of fitness that are weighted,
the one or more measures of fitness including one or more of: action rules; one or more action outputs for the correlated one or more indicators; and combinations thereof.
Such a recitation merely embellishes the abstract idea of decision-making. The above limitations merely provide greater detail regarding the evaluation process. Further, including one or more measures of fitness that are weighted is readily performed mentally or with the assistance of pen and paper (e.g., mentally prioritizing driving maneuvers which are compatible with reaching the destination). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 6, which sets forth:
the evaluating is guided by a measure of fitness associated with a weighting thereof,
the method further comprising ranking the autonomous drivers based on the measure of fitness.
Such a recitation merely embellishes the abstract idea of decision-making. The above limitations merely provide greater detail regarding the evaluation process and the ranking process. Further, including one or more measures of fitness that are weighted is readily performed mentally or with the assistance of pen and paper (e.g., mentally prioritizing driving maneuvers which are compatible with reaching the destination), as is ranking the drivers based on the measure of fitness. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 7, which sets forth:
the selecting includes discarding an unselected portion of the population of autonomous drivers and preserving a selected portion of the population of autonomous drivers.
Such a recitation merely embellishes the abstract idea of decision-making. The above limitation merely provides greater detail regarding the selecting process. Further, discarding and preserving portions of the population of autonomous drivers is readily performed mentally or with the assistance of pen and paper (e.g., a mental list of selected and unselected autonomous drivers). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 8, which sets forth:
identifying one or more of the selected candidate drivers;
modulating the action rules of the identified selected candidate drivers;
and generating a new population of autonomous drivers having the modulated action rules.
Such a recitation merely embellishes the abstract idea of decision-making. The above limitations merely provide greater detail regarding the generating process. Further, identifying selected candidate drivers, modulating (i.e., changing) action rules, and generating a new population of autonomous drivers with the modulated action rules is readily performed mentally or with the assistance of pen and paper (e.g., mentally changing action rules to consider a previously undetected vehicle and mentally generating new autonomous drivers which consider this newly-detected vehicle). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 9, which sets forth:
the modulating includes: merging an action rule from at least two different identified selected candidate drivers; changing an aspect of an action rule; changing an action rule with a threshold of action being greater than a certain value to a lower value that is lower than an original threshold; changing an action rule with a threshold of action being less than a certain value to a higher value that is higher than an original threshold; changing an action output of an action rule for a specific indication or stimulus input; changing an action rule to be associated with a different indicator or stimulus input; changing associated action outputs to be associated with different indicators or stimulus inputs; or combinations thereof.
Such a recitation merely embellishes the abstract idea of decision-making. The above limitations merely provide greater detail regarding the generating process. As discussed above, modulating action rules is readily performed mentally or with the assistance of pen and paper (e.g., mentally changing action rules to consider a previously undetected vehicle and mentally generating new autonomous drivers which consider this newly-detected vehicle). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 10, which sets forth:
generating a subsequent population of autonomous drivers including one or more of the initial autonomous drivers and one or more subsequent autonomous drivers of the subsequent population of autonomous drivers.
Such a recitation merely embellishes the abstract idea of decision-making. The above limitations merely provide greater detail regarding the generating process. Generating a subsequent population of autonomous drivers is readily performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
	Regarding claim 11, which sets forth:
performing the simulating, evaluating, ranking, and selecting with the subsequent population of autonomous drivers through one or more training cycles to obtain a Nth generation candidate drivers.
Such a recitation merely embellishes the abstract idea of decision-making. The above limitations merely provide greater detail regarding the generating, simulating, evaluating, ranking, and selecting process by repeating the processes through one or more training cycles. Given that the individual components of the process can be performed mentally as discussed above, it follows that a repetition of the process could also be performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 12, which sets forth:
simulating N different simulated scenarios for each autonomous driver of a subsequent population,
each different simulated scenario being different from a prior simulated scenario.
Such a recitation merely embellishes the abstract idea of decision-making. The above limitations merely provide greater detail regarding the simulating process. As discussed above, the simulation is readily performed mentally; thus, repeating the simulation on N different simulated scenarios could also be performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 13, which sets forth:
evaluating each autonomous driver of a subsequent population in the N simulated scenarios,
each evaluation considers an action output for the indicator of the different simulated scenarios;
ranking each autonomous driver of the subsequent population based on the evaluation of the autonomous drivers of the subsequent population;
and selecting one or more of the autonomous drivers of the subsequent population based on the ranking as one or more candidate drivers as test drivers.
Such a recitation merely embellishes the abstract idea of decision-making. The above limitations merely provide greater detail regarding the evaluating, ranking, and selecting process by repeating the processes through one or more simulated scenarios. Given that the individual components of the process can be performed mentally as discussed above, it follows that a repetition of the process could also be performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 15, which sets forth:
the selected one or more candidate drivers being provided for testing for autonomous driving of a physical vehicle in a physical environment.
Such a recitation merely provides the results of the decision-making process for testing purposes in a physical vehicle in a physical environment. However, the Examiner notes that the selected one or more candidate drivers are merely provided for testing; that is, the testing is not necessarily performed and the candidate drivers need only be provided. Such a task can be performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 16, which sets forth:
the selected test drivers being provided for testing for autonomous driving of a physical vehicle in a physical environment.
Such a recitation merely provides the results of the decision-making process for testing purposes in a physical vehicle in a physical environment. However, the Examiner notes that the selected test drivers are merely provided for testing; that is, the testing is not necessarily performed and the candidate drivers need only be provided. Such a task can be performed mentally or with the assistance of pen and paper. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 17, which sets forth:
one or more action rules include one or more traffic laws for a defined jurisdiction such that the one or more action outputs comply with the one or more traffic laws.
Such a recitation merely embellishes the abstract idea of decision-making. One of ordinary skill in the art would be readily capable of mentally considering traffic laws for a defined jurisdiction such that the one or more action outputs comply with the one or more traffic laws. For instance, one would easily be capable of mentally determining/requiring that an action rule complies speed limits or posted road signs. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 18, which sets forth:
A state machine of an autonomous vehicle
that makes decisions based on information supplied by sensors attached to the autonomous vehicle, the current state of the autonomous vehicle, and the capabilities of the autonomous vehicle,
wherein driving decision-making logic includes an autonomous driver evolved by the method of claim 1.
Such a recitation is parallel in scope to claim 1, including some additional elements. The additional element of a “state machine of an autonomous vehicle” refers to generic computing hardware, as discussed in paragraph [0038] of the specification. As such a recitation merely amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Further, making decision based on information supplied by sensors attached to the autonomous vehicle, the current state of the autonomous vehicle, and the capabilities of the autonomous vehicle are readily performed mentally (e.g., considering the vehicle’s speedometer, considering the amount of fuel remaining, considering the turning radius of the vehicle). As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.
Regarding claim 19, which sets forth:
An autonomous vehicle having the state machine of claim 18.
Such a recitation is parallel in scope to claim 18 and is ineligible for similar reasons to claim 18.
Regarding claim 20, which sets forth:
a computing system having executable code stored on a tangible non-transitory computer memory, 
that when executed by a processor causes the computing system to perform the method of claim 1.
Such a recitation merely amounts to reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. The specification sets forth the general-purpose nature of the computing technology. Paragraph [0041] indicates that the above elements “can be computer programs and can be performed on a computing system”. That is, the technology used to implement the invention is generic and is not specific or integral to the claim. As such, it does not integrate the abstract idea into a practical application, and does not provide an inventive concept. Accordingly, the claim does not confer eligibility on the claimed invention and is ineligible for similar reasons to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Redding et al. (US 2018/0089563 A1), hereinafter Redding.

Regarding claim 1, Redding teaches a method to train autonomous drivers using evolutionary algorithms, the method comprising:
generating an initial population of autonomous drivers,
Redding teaches ([0004]): "According to one embodiment, the decision making components associated with an autonomous vehicle may comprise at least a behavior planner and a motion selector… The behavior planner may be configured to generate candidate sequences of conditional actions and associated anticipated state changes for the vehicle for some selected time horizons... in an iterative fashion... The sequences may also be referred to as policies."
each autonomous driver including one or more action rules and a logic structure for choosing a first action rule for a first indicator,
Redding teaches ([0030]): "In various embodiments, in order to generate a given policy, the behavior planner 117 may utilize a statistical distribution of a particular set of… actions taken by one or more vehicle controlling entities… under a given condition or state. Individual records of the database may include data which indicates the state of the vehicle (e.g., the logical equivalent of something like "driving a sedan S at 60 miles/hour in the middle lane of a three-lane highway, approaching a truck T which appears to be moving at approximately 50 miles an hour in the same lane in the same direction"), and the actual driving actions taken by different drivers (e.g., moved to the left lane, accelerated to 70 miles/hour temporarily to pass the truck T" or "moved to the left lane, did not change speed", "stayed in middle lane, slowed down to 50 miles/hour", etc.). Using the probability distributions of several different actions taken by real drivers in similar situations to the autonomous vehicle's current or anticipated state, a set of alternative mutually exclusive actions may be identified."
each action rule being correlated with an indicator and having an action output in response to the correlated indicator;
Redding teaches ([0027]): "In one approach for managing the movements of vehicle 110, the behavior planner 117 may generate several alternative policies comprising respective sequences of conditional actions and states which may be reached as a result of the actions, and provide the alternatives together with associated metadata (e.g., reward or value metrics indicating the "relative goodness" of the alternatives based on currently-known information) to the motion selector 118."
simulating N simulated scenarios for each autonomous driver, each simulated scenario having one or more indicators, wherein N is an integer;
Redding teaches ([0040]): "FIG. 4 illustrates an example decision tree from which policies comprising candidate action and state sequences may be selected for transmission from a behavior planner to a motion selector, according to at least some embodiments. Decision tree 410 may comprise two types of nodes in the depicted embodiment: state nodes (with labels such as s0, s1-0, etc.) and action nodes (with labels such as a0, a1-0, etc.). At a given point of time at which decision tree 410 is being constructed by a behavior planner, the current or initial state of the autonomous vehicle's world may be represented by the node s0. A number of actions may be feasible from the initial state, each of which may lead to one of several next states with respective transition probabilities. That is, the edges between a source state and other "next-states" which may result from the implementation of an action may each indicate the probability of reaching that state, given the source state and the action.” FIG. 4, included below, shows that for each state node (i.e., for each indicator) there is a simulated action leading further down the decision tree, eventually leading to lowest-level states (which includes lowest level states from sk-0 to sk-n, where n is an integer).

    PNG
    media_image1.png
    805
    536
    media_image1.png
    Greyscale

evaluating each autonomous driver in the N simulated scenarios, each evaluation considers an action output for the correlated indicator of an action rule;
Redding teaches ([0042]): "FIG. 5 illustrates example factors which may be used for evaluating policies, according to at least some embodiments. A recursive evaluation procedure may be used in some embodiments. In such a procedure, a reward R(si,aj,si+1) associated with individual transitions from each state si to state si+1, where the transition is a result of implementing some action aj, may be computed in a traversal down the decision tree." The Examiner notes that a traversal down the decision tree (e.g., the decision tree of FIG. 4) would consider both autonomous drivers a0 and a1.
ranking each autonomous driver based on the evaluation of the autonomous drivers;
Redding teaches ([0043]): "Then, the respective rewards for the transition of a given {action,state} sequence may be aggregated during a traversal back up the tree to obtain a value for the sequence as a whole… In at least one embodiment, the plurality of policies which are generated at a behavior planner with respect to a given initial state may be ranked relative to one another based on their estimated values, and only a subset of the policies which meet a minimum value criterion may be passed on to the motion selector."
selecting one or more of the autonomous drivers based on the ranking as one or more candidate drivers;
Redding teaches ([0043]): "Then, the respective rewards for the transition of a given {action,state} sequence may be aggregated during a traversal back up the tree to obtain a value for the sequence as a whole… In at least one embodiment, the plurality of policies which are generated at a behavior planner with respect to a given initial state may be ranked relative to one another based on their estimated values, and only a subset of the policies which meet a minimum value criterion may be passed on to the motion selector."
and performing the generating, simulating, evaluation, ranking and selecting through a plurality of subsequent training cycles, 
Redding teaches ([0047]): "FIG. 6 illustrates an overview of Monte Carlo Tree Search (MCTS) algorithms which may be adapted to generate action sequences for autonomous vehicles, according to at least some embodiments. At a high level, a basic MCTS algorithm such as that shown in FIG. 6 may comprise a plurality of iterations or loops, with each iteration including a leaf node selection phase 602, a tree expansion phase 604, a simulation phase 606 and a back-propagation phase 614. A tree may comprise a plurality of nodes and a plurality of edges. Generally speaking, each node may correspond to a state, and each edge may correspond to an action that results in a transition from one state to a different state." FIG. 6, included below, shows that the MCTS algorithm loop includes the steps of generating, simulating, evaluating, ranking, and selecting. Redding further teaches: ([0050]): “If and when the time/resources are exhausted, at least one of the optimal paths identified to leaf nodes may be used to initiate the corresponding actions.”

    PNG
    media_image2.png
    465
    826
    media_image2.png
    Greyscale

wherein each subsequent training cycle is evolved from a prior training cycle.
Redding teaches ([0050]): "In the back-propagation phase 610, the results of the simulations... may be propagated up the tree, e.g., along pathway 657, updating per-node values and visit counts as needed. The next iteration's phases may then be begun." Thus, future iterations are evolved from prior training cycles through the per-node values and visit counts propagated upwards during the back-propagation phase 610.

Regarding claim 2, Redding teaches the aforementioned limitations of claim 1. Redding further teaches:
the generating is performed with an autonomous driver generator;
Redding teaches ([0027]): "In one approach for managing the movements of vehicle 110, the behavior planner 117 may generate several alternative policies comprising respective sequences of conditional actions and states which may be reached as a result of the actions, and provide the alternatives together with associated metadata (e.g., reward or value metrics indicating the "relative goodness" of the alternatives based on currently-known information) to the motion selector 118."
the simulating is performed with a simulator;
Redding teaches ([0047]): "FIG. 6 illustrates an overview of Monte Carlo Tree Search (MCTS) algorithms which may be adapted to generate action sequences for autonomous vehicles, according to at least some embodiments. At a high level, a basic MCTS algorithm such as that shown in FIG. 6 may comprise a plurality of iterations or loops, with each iteration including a leaf node selection phase 602, a tree expansion phase 604, a simulation phase 606 and a back-propagation phase 614."
the evaluating is done with an evaluator;
Redding teaches ([0038]): "Using such models, which may in some cases involve the use of machine learning techniques as discussed below, the behavior planner may generate a set of one or more policies ({action, state} sequences), evaluate them and provide at least a recommended subset of the policies to the motion selector 328 in the depicted embodiment." Redding further teaches ([0041]): "The behavior planner may use several types of optimizations when construction decision trees such as 410 and when evaluating action and state sequences relative to one another in various embodiments... Monte Carlo search tree algorithms may be utilized..."
the ranking is performed with a ranker;
Redding teaches ([0043]): "Then, the respective rewards for the transition of a given {action,state} sequence may be aggregated during a traversal back up the tree to obtain a value for the sequence as a whole… In at least one embodiment, the plurality of policies which are generated at a behavior planner with respect to a given initial state may be ranked relative to one another based on their estimated values, and only a subset of the policies which meet a minimum value criterion may be passed on to the motion selector." Redding further teaches ([0058]): “In some embodiments, computations of the decision-making components associated with an autonomous vehicle may be performed in a distributed manner, e.g., using local resources located in the vehicle itself as well as remote resources. FIG. 9 illustrates examples of the distribution of planning activities between computing resource local to autonomous vehicles and remote data centers… The resources of the data center may be used to train and run at least some of the machine learning models (including for example the kinds of neural networks discussed above) used by the behavior planners of the autonomous vehicles… The compute resources of the data center may be set up in a way that a number of different policies or {action, state} sequences can be generated in parallel at the data center…”
and the selecting is performed with a selector.
Redding teaches ([0043]): "Then, the respective rewards for the transition of a given {action,state} sequence may be aggregated during a traversal back up the tree to obtain a value for the sequence as a whole… In at least one embodiment, the plurality of policies which are generated at a behavior planner with respect to a given initial state may be ranked relative to one another based on their estimated values, and only a subset of the policies which meet a minimum value criterion may be passed on to the motion selector." Redding further teaches ([0058]): “In some embodiments, computations of the decision-making components associated with an autonomous vehicle may be performed in a distributed manner, e.g., using local resources located in the vehicle itself as well as remote resources. FIG. 9 illustrates examples of the distribution of planning activities between computing resource local to autonomous vehicles and remote data centers… The resources of the data center may be used to train and run at least some of the machine learning models (including for example the kinds of neural networks discussed above) used by the behavior planners of the autonomous vehicles… The compute resources of the data center may be set up in a way that a number of different policies or {action, state} sequences can be generated in parallel at the data center…”

Regarding claim 3, Redding teaches the aforementioned limitations of claim 1. Redding further teaches:
the evaluation includes one or more measures of fitness of one or more action rules.
Redding teaches ([0036]): "The number of sequential actions which may need to be planned may be quite large, resulting in potentially large planning horizons. In principal, to achieve optimal decisions (where the definition of optimality may itself be non-trivial), individual actions and corresponding achievable states may have to be evaluated relative to one another with respect to the goals of the journey..." Redding further teaches ([0042]): "FIG. 5 illustrates example factors which may be used for evaluating policies, according to at least some embodiments. A recursive evaluation procedure may be used in some embodiments. In such a procedure, a reward R(si,aj,si+1) associated with individual transitions from each state si to state si+1, where the transition is a result of implementing some action aj, may be computed in a traversal down the decision tree."

Regarding claim 4, Redding teaches the aforementioned limitations of claim 1. Redding further teaches:
the evaluation includes one or more measures of fitness of one or more action outputs for the correlated one or more indicators.
Redding teaches ([0036]): "The number of sequential actions which may need to be planned may be quite large, resulting in potentially large planning horizons. In principal, to achieve optimal decisions (where the definition of optimality may itself be non-trivial), individual actions and corresponding achievable states may have to be evaluated relative to one another with respect to the goals of the journey..." Redding further teaches ([0042]): "FIG. 5 illustrates example factors which may be used for evaluating policies, according to at least some embodiments. A recursive evaluation procedure may be used in some embodiments. In such a procedure, a reward R(si,aj,si+1) associated with individual transitions from each state si to state si+1, where the transition is a result of implementing some action aj, may be computed in a traversal down the decision tree." Since the transition from state to state is the result of implementing some action (i.e., an action output for the correlated one or more indicators) associated with an indicator (e.g., an initial state si), it can be said that the reward R is a measure of fitness of action outputs.

Regarding claim 5, Redding teaches the aforementioned limitations of claim 1. Redding further teaches:
the evaluation includes one or more measures of fitness that are weighted,
Redding teaches ([0036]): "The number of sequential actions which may need to be planned may be quite large, resulting in potentially large planning horizons. In principal, to achieve optimal decisions (where the definition of optimality may itself be non-trivial), individual actions and corresponding achievable states may have to be evaluated relative to one another with respect to the goals of the journey..." The Examiner has interpreted evaluation relative to one another with respect to the goals of the journey to be analogous to weighting (i.e., actions and states which better achieve the goals of the journey are evaluated more highly than those which do not).
the one or more measures of fitness including one or more of: action rules; one or more action outputs for the correlated one or more indicators; and combinations thereof.
Redding teaches ([0042]): "FIG. 5 illustrates example factors which may be used for evaluating policies, according to at least some embodiments. A recursive evaluation procedure may be used in some embodiments. In such a procedure, a reward R(si,aj,si+1) associated with individual transitions from each state si to state si+1, where the transition is a result of implementing some action aj, may be computed in a traversal down the decision tree." Since the transition from state to state is the result of implementing some action (i.e., an action output for the correlated one or more indicators) associated with an indicator (e.g., an initial state si), it can be said that the reward R is a measure of fitness of action outputs.

Regarding claim 6, Redding teaches the aforementioned limitations of claim 1. Redding further teaches:
the evaluating is guided by a measure of fitness associated with a weighting thereof,
Redding teaches ([0036]): "The number of sequential actions which may need to be planned may be quite large, resulting in potentially large planning horizons. In principal, to achieve optimal decisions (where the definition of optimality may itself be non-trivial), individual actions and corresponding achievable states may have to be evaluated relative to one another with respect to the goals of the journey..." The Examiner has interpreted evaluation relative to one another with respect to the goals of the journey to be analogous to weighting (i.e., actions and states which better achieve the goals of the journey are evaluated more highly than those which do not).
the method further comprising ranking the autonomous drivers based on the measure of fitness.
Redding teaches ([0042]): "FIG. 5 illustrates example factors which may be used for evaluating policies, according to at least some embodiments. A recursive evaluation procedure may be used in some embodiments. In such a procedure, a reward R(si,aj,si+1) associated with individual transitions from each state si to state si+1, where the transition is a result of implementing some action aj, may be computed in a traversal down the decision tree." Redding further teaches ([0043]): "Then, the respective rewards for the transitions of a given {action, state} sequence may be aggregated during a traversal back up the tree to obtain a value for the sequence as a whole… In at least one embodiment, the plurality of policies which are generated at a behavior planner with respect to a given initial state may be ranked relative to one another based on their estimated values, and only a subset of the policies which meet a minimum value criterion may be passed on to the motion selector."

Regarding claim 7, Redding teaches the aforementioned limitations of claim 6. Redding further teaches:
the selecting includes discarding an unselected portion of the population of autonomous drivers and preserving a selected portion of the population of autonomous drivers.
Redding teaches ([0043]): "In at least one embodiment, the plurality of policies which are generated at a behavior planner with respect to a given initial state may be ranked relative to one another based on their estimated values, and only a subset of the policies which meet a minimum value criterion may be passed on to the motion selector." Thus, the policies which do not meet the minimum value criterion are discarded, and those passed on to the motion selector are preserved.

Regarding claim 17, Redding teaches the aforementioned limitations of claim 1. Redding further teaches:
one or more action rules include one or more traffic laws for a defined jurisdiction such that the one or more action outputs comply with the one or more traffic laws.
Redding teaches ([0034]): "Given some level of understanding or knowledge about the "world" (the nearby environment of the vehicle 250, as well as the properties of the vehicle's current position and movements), and given information about the destination 215 (including the high-level route 212), the decision making components of the vehicle 250 may be required to produce a series of trajectories for the vehicle that (a) arrive at the destination safely in a timely an efficient manner (e.g., meeting some desired fuel or battery usage targets), (b) are dynamically feasible (e.g., comply with various applicable physical laws, (c) follow traffic rules, and (d) provide a comfortable experience for the vehicle's occupants."

Regarding claim 18, Redding teaches a state machine of an autonomous vehicle (“Autonomous or partially-autonomous vehicle 110”, FIG. 1) that:
makes decisions based on information supplied by sensors attached to the autonomous vehicle, the current state of the autonomous vehicle, and the capabilities of the autonomous vehicle,
Redding teaches ([0026]): "Inputs may be collected at various sampling frequencies from individual sensors of the vehicle's sensor collection 112... A wide variety of sensors may be included in the collection 112 in the depicted embodiment, including externally-oriented cameras, occupant-oriented sensors, ... , Global Positioning System (GPS) devices, radar devices, LIDAR (light detection and ranging) devices and so on." Redding further teaches ([0034]): "Given some level of understanding or knowledge about the "world" (the nearby environment of the vehicle 250, as well as the properties of the vehicle's current position and movements), and given information about the destination 215 (including the high-level route 212), the decision making components of the vehicle 250 may be required to produce a series of trajectories for the vehicle that (a) arrive at the destination safely in a timely an efficient manner (e.g., meeting some desired fuel or battery usage targets), (b) are dynamically feasible (e.g., comply with various applicable physical laws, (c) follow traffic rules, and (d) provide a comfortable experience for the vehicle's occupants."
wherein driving decision-making logic includes an autonomous driver evolved by the method of claim 1.
Refer to the rejection of claim 1 above

Regarding claim 19, Redding teaches an autonomous vehicle (“Autonomous or partially-autonomous vehicle 110”, FIG. 1), comprising:
the state machine of claim 18.
Refer to the rejection of claim 18 above

Regarding claim 20, Redding teaches a system for evolving an autonomous driver, comprising:
a computing system having executable code stored on a tangible non-transitory computer memory, 
Redding teaches ([0073]): "In at least some embodiments, a server that implements a portion or all of one or more of the decision-making technologies described herein, including the techniques to… train and execute machine learning algorithms including neural network algorithms... may include a general-purpose computer system that includes or is configured to access one or more computer-accessible media. FIG. 13 illustrates such a general-purpose computing device 9000. In the illustrated embodiment, computing device 9000 includes one or more processors 9010 coupled to a main memory 9020 (which may comprise both non-volatile and volatile memory modules...)..." Redding further teaches ([0075]): “Memory 9020 may be configured to store instructions and data accessible by processor(s) 9010.”
that when executed by a processor causes the computing system to perform the method of claim 1.	
Refer to the rejection of claim 1 above

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redding in view of Tiwari et al. (US 2018/0154899 A1), hereinafter Tiwari.
Regarding claim 8, Redding teaches the aforementioned limitations of claim 1. Redding further teaches:
identifying one or more of the selected candidate drivers;
Redding teaches ([0043]): "In at least one embodiment, the plurality of policies which are generated at a behavior planner with respect to a given initial state may be ranked relative to one another based on their estimated values, and only a subset of the policies which meet a minimum value criterion may be passed on to the motion selector."
However, Redding does not outright teach modulating the action rules of the identified selected candidate drivers, nor generating a new population of autonomous drivers having the modulated action rules. Tiwari teaches a vehicle control system and method of use including a behavior planning module, comprising:
modulating the action rules of the identified selected candidate drivers;
Tiwari teaches ([0065]): "The finite state automator 133 of the behavior planning module 130 functions to determine which behaviors are allowed and disallowed given the environment perceived by the perception module 110 (e.g., based on sensor data from the perception module). In variations, the set of potential vehicle actions (e.g., lane changing, highway exiting, highway entering, etc.) can be reduced by excluding one or more potential vehicle actions from the set based on a determination... that the excluded potential vehicle actions are not possible... This limited set of potential vehicle actions (e.g., finite set of states) is preferably provided to the decision-making block, which in turn determines which action(s) is/are appropriate. Thus, the finite state automator 133 can act to limit the available behaviors that can be determined by the decision-making block and thereby avoid the selection or other determination of unsuitable behaviors and/or actions by the behavior planning module 130."
and generating a new population of autonomous drivers having the modulated action rules.
Tiwari teaches ([0065]): "This limited set of potential vehicle actions (e.g., finite set of states) is preferably provided to the decision-making block, which in turn determines which action(s) is/are appropriate. Thus, the finite state automator 133 can act to limit the available behaviors that can be determined by the decision-making block and thereby avoid the selection or other determination of unsuitable behaviors and/or actions by the behavior planning module 130."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redding to incorporate the teachings of Tiwari to provide modulating the action rules of the identified selected candidate drivers, and generating a new population of autonomous drivers having the modulated action rules. Incorporating the teachings of Tiwari would be highly advantageous, as doing so beneficially allows for the selection of a population of autonomous drivers compatible with environmental situations perceived by the vehicle's sensors. As recognized by Tiwari ([0065]), such an arrangement prevents the selection of potential actions deemed inappropriate for a certain situation (e.g., during lane changing). This serves to prevent the vehicle from performing potentially dangerous, hazardous, or otherwise sub-optimal actions during certain scenarios.

Regarding claim 9, Redding and Tiwari teach the aforementioned limitations of claim 1. However, Redding does not outright teach changing an aspect of an action rule. Tiwari further teaches:
the modulating includes: merging an action rule from at least two different identified selected candidate drivers; changing an aspect of an action rule; changing an action rule with a threshold of action being greater than a certain value to a lower value that is lower than an original threshold; changing an action rule with a threshold of action being less than a certain value to a higher value that is higher than an original threshold; changing an action output of an action rule for a specific indication or stimulus input; changing an action rule to be associated with a different indicator or stimulus input; changing associated action outputs to be associated with different indicators or stimulus inputs; or combinations thereof.
Tiwari teaches ([0065]): "The finite state automator 133 of the behavior planning module 130 functions to determine which behaviors are allowed and disallowed given the environment perceived by the perception module 110 (e.g., based on sensor data from the perception module). In variations, the set of potential vehicle actions (e.g., lane changing, highway exiting, highway entering, etc.) can be reduced by excluding one or more potential vehicle actions from the set based on a determination... that the excluded potential vehicle actions are not possible... This limited set of potential vehicle actions (e.g., finite set of states) is preferably provided to the decision-making block, which in turn determines which action(s) is/are appropriate. Thus, the finite state automator 133 can act to limit the available behaviors that can be determined by the decision-making block and thereby avoid the selection or other determination of unsuitable behaviors and/or actions by the behavior planning module 130."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redding and Tiwari to further incorporate the teachings of Tiwari to provide modulating the action rules of the identified selected candidate drivers by changing an aspect of an action rule. Incorporating the teachings of Tiwari would be highly advantageous, as doing so beneficially allows for the modification of potential vehicle actions through changing the allowability of potential actions based on environmental information. As recognized by Tiwari ([0065]), such an arrangement prevents the selection of potential actions deemed inappropriate for a certain situation (e.g., during lane changing). This serves to prevent the vehicle from performing potentially dangerous, hazardous, or otherwise sub-optimal actions during certain scenarios.

Regarding claim 10, Redding and Tiwari teach the aforementioned limitations of claim 8. However, Redding does not outright teach generating a subsequent population of autonomous drivers including one or more of the initial autonomous drivers and one or more subsequent autonomous drivers of the subsequent population of autonomous drivers. Tiwari further teaches:
generating a subsequent population of autonomous drivers including one or more of the initial autonomous drivers and one or more subsequent autonomous drivers of the subsequent population of autonomous drivers.
Tiwari teaches ([0065]): "The finite state automator 133 of the behavior planning module 130 functions to determine which behaviors are allowed and disallowed given the environment perceived by the perception module 110 (e.g., based on sensor data from the perception module). In variations, the set of potential vehicle actions (e.g., lane changing, highway exiting, highway entering, etc.) can be reduced by excluding one or more potential vehicle actions from the set based on a determination... that the excluded potential vehicle actions are not possible... This limited set of potential vehicle actions (e.g., finite set of states) is preferably provided to the decision-making block, which in turn determines which action(s) is/are appropriate. Thus, the finite state automator 133 can act to limit the available behaviors that can be determined by the decision-making block and thereby avoid the selection or other determination of unsuitable behaviors and/or actions by the behavior planning module 130." Thus, the available behaviors in the subsequent population of autonomous drivers are also contained within the initial population of autonomous drivers.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redding and Tiwari in view of Czarnecki et al. (US 2019/0354867 A1), hereinafter Czarnecki.

Regarding claim 11, Redding and Tiwari teach the aforementioned limitations of claim 10. However, neither Redding nor Tiwari outright teach performing the simulating, evaluating, ranking, and selecting with the subsequent population of autonomous drivers through one or more training cycles. However, one of ordinary skill in the art would be motivated to modify the teachings of Redding such that:
performing the simulating, evaluating, ranking, and selecting with the subsequent population of autonomous drivers through one or more training cycles…
Redding teaches ([0047]): "FIG. 6 illustrates an overview of Monte Carlo Tree Search (MCTS) algorithms which may be adapted to generate action sequences for autonomous vehicles, according to at least some embodiments. At a high level, a basic MCTS algorithm such as that shown in FIG. 6 may comprise a plurality of iterations or loops, with each iteration including a leaf node selection phase 602, a tree expansion phase 604, a simulation phase 606 and a back-propagation phase 614. A tree may comprise a plurality of nodes and a plurality of edges. Generally speaking, each node may correspond to a state, and each edge may correspond to an action that results in a transition from one state to a different state." While Redding does not outright teach that the MCTS algorithm is applied to a subsequent population of autonomous drivers, one of ordinary skill in the art would be motivated to modify Redding such that the MCTS algorithm is applied to the subsequent population determined by Tiwari.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redding and Tiwari such that the simulating, evaluating, ranking, and selecting of Redding is performed on the subsequent population of autonomous drivers generated by Tiwari. Redding is already concerned with selecting an appropriate autonomous driver, and it would be beneficial to apply the same selection process of Redding to the subsequent population of Tiwari, as doing so would advantageously allow for the selection of an optimal series of actions compatible with the rules used to generate subsequent population of autonomous drivers as implemented by Tiwari. Such an arrangement beneficially improves upon the behavior of the autonomous vehicle though selecting more optimal actions for use during particular situations.
However, neither Redding nor Tiwari outright teach that the training cycles are performed to obtain a Nth generation of candidate drivers. Czarnecki teaches reinforcement learning using agent curricula, comprising:
...to obtain a Nth generation candidate drivers.
Czarnecki teaches ([0073]): "The system trains the action policy neural networks in the set in accordance with the mixing data (step 304). In particular, the system performs one or more training iterations to update the values of the parameters of the policy networks in the set..." Czarnecki further teaches ([0082]): "The system can repeatedly perform steps 304 and 306 to update the parameters of the neural networks and to adjust the weights in the mixing data until some criteria are satisfied, e.g., a certain number of training iterations have been performed..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redding and Tiwari to incorporate the teachings of Czarnecki to provide obtaining a Nth generation of candidate drivers. It would be beneficial to incorporate the teachings of Czarnecki, as doing so would allow for limiting the number of iterations used to a certain number while training the autonomous drivers. Autonomous vehicles benefit from rapid response times, which better allows for reaction to sudden events. As such, it can be beneficial to limit the number of training iterations performed and generating an Nth generation of candidate drivers, as such an arrangement places a restriction on the total number of iterations, potentially reducing overall computational cost and computation time.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redding, Tiwari, and Czarnecki in view of Shkurti et al. (US 2020/0089247 A1), hereinafter Shkurti.

Regarding claim 12, Redding, Tiwari, and Czarnecki teach the aforementioned limitations of claim 11. However, neither Redding, Tiwari, nor Czarnecki outright teach simulating N different simulated scenarios for each autonomous driver of a subsequent population, each different simulated scenario being different from a prior simulated scenario. Shkurti teaches iterative generation of adversarial scenarios and training an autonomous driving agent for an autonomous vehicle, comprising:
simulating N different simulated scenarios for each autonomous driver of a subsequent population,
Shkurti teaches ([0067]): "The scenario generator 320 repeats the operations 450, 460 of generating and evaluating new adverse scenarios with changes to the scenario parameters until a scenario is generated that causes the ADA 105 to fail in its performance of the scenario (i.e., does not pass at decision block 470). The failure causing adverse scenario is deemed suitable for improving the ADA 105, and accordingly the scenario parameters for the failure causing adverse scenario is stored as a new generated scenario 318(2) in the generated scenarios library 316 (operation 420). The newly generated adverse scenario... can then be included in the sampled scenario(s) that are used to further train the ADA 105 to update or modify its learned policy, until the ADA 105 can satisfactory perform the sample scenario(s)... The cycle of generating further adverse scenarios can continue, wherein each subsequently generated adverse scenario is influenced by the previously generated scenarios. The generating of new adverse scenarios and further training of the ADA 105 may end when the ADA 105 is considered to be sufficiently trained on a sufficient number of adverse scenarios. For example, the method of FIG. 4 may end when a predetermined number of cycles has been performed."
each different simulated scenario being different from a prior simulated scenario.
Shkurti teaches ([0067]): "The cycle of generating further adverse scenarios can continue, wherein each subsequently generated adverse scenario is influenced by the previously generated scenarios. The generating of new adverse scenarios and further training of the ADA 105 may end when the ADA 105 is considered to be sufficiently trained on a sufficient number of adverse scenarios. For example, the method of FIG. 4 may end when a predetermined number of cycles has been performed."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redding, Tiwari, and Czarnecki to incorporate the teachings of Shkurti to provide simulating N different simulated scenarios for each autonomous driver of a subsequent population, each different simulated scenario being different from a prior simulated scenario. Incorporating the teachings of Shkurti would be advantageous, as doing so beneficially allows for training and improvement of autonomous drivers based on the results of the simulation. This implementation is particularly advantageous when training autonomous drivers to complete a previously-failed task, as recognized by Shkurti ([0067]), as the autonomous driver can be trained until the autonomous driver is capable of completing the task.

Regarding claim 13, Redding, Tiwari, Czarnecki, and Shkurti teach the aforementioned limitations of claim 12. However, neither Redding, Tiwari, nor Czarnecki outright teach evaluating each autonomous driver of a subsequent population in the N simulated scenarios, each evaluation considering an action output for the indicator of the different simulated scenarios. Shkurti further teaches:
evaluating each autonomous driver of a subsequent population in the N simulated scenarios,
Shkurti teaches ([0067]): "The scenario generator 320 repeats the operations 450, 460 of generating and evaluating new adverse scenarios with changes to the scenario parameters until a scenario is generated that causes the ADA 105 to fail in its performance of the scenario (i.e., does not pass at decision block 470). The failure causing adverse scenario is deemed suitable for improving the ADA 105, and accordingly the scenario parameters for the failure causing adverse scenario is stored as a new generated scenario 318(2) in the generated scenarios library 316 (operation 420). The newly generated adverse scenario..."
each evaluation considers an action output for the indicator of the different simulated scenarios;
Shkurti teaches ([0067]): "The scenario generator 320 repeats the operations 450, 460 of generating and evaluating new adverse scenarios with changes to the scenario parameters until a scenario is generated that causes the ADA 105 to fail in its performance of the scenario (i.e., does not pass at decision block 470). The failure causing adverse scenario is deemed suitable for improving the ADA 105, and accordingly the scenario parameters for the failure causing adverse scenario is stored as a new generated scenario 318(2) in the generated scenarios library 316 (operation 420). The newly generated adverse scenario..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redding, Tiwari, Czarnecki, and Shkurti to further incorporate the teachings of Shkurti to provide evaluating each autonomous driver of a subsequent population in the N simulated scenarios, each evaluation considering an action output for the indicator of the different simulated scenarios. It would be beneficial to further incorporate the teachings of Shkurti, as doing so allows for evaluation of the autonomous drivers based on whether or not the simulations resulted in an autonomous driver considered to be 'sufficiently trained'. Not only does this beneficially provide a stopping point for the training iterations, this arrangement also serves to improve the autonomous driver as a while through improving its capabilities.
However, neither Redding, Tiwari, Czarnecki, nor Shkurti outright teach performing ranking and selecting on the one or more of the autonomous drivers of the subsequent population. However, one of ordinary skill in the art would be motivated to modify the teachings of Redding such that:
ranking each autonomous driver of the subsequent population based on the evaluation of the autonomous drivers of the subsequent population;
Redding teaches ([0043]): "Then, the respective rewards for the transition of a given {action, state} sequence may be aggregated during a traversal back up the tree to obtain a value for the sequence as a whole… In at least one embodiment, the plurality of policies which are generated at a behavior planner with respect to a given initial state may be ranked relative to one another based on their estimated values, and only a subset of the policies which meet a minimum value criterion may be passed on to the motion selector."
and selecting one or more of the autonomous drivers of the subsequent population based on the ranking as one or more candidate drivers as test drivers.
Redding teaches Redding teaches ([0043]): "Then, the respective rewards for the transition of a given {action, state} sequence may be aggregated during a traversal back up the tree to obtain a value for the sequence as a whole… In at least one embodiment, the plurality of policies which are generated at a behavior planner with respect to a given initial state may be ranked relative to one another based on their estimated values, and only a subset of the policies which meet a minimum value criterion may be passed on to the motion selector." Redding further teaches ([0039]): "The motion selector 328 may make finer-granularity decisions to generate, as the output 331 of the decision-making components, drivable trajectories 332. These finer-granularity decisions may be made on the basis of the policies provided by the behavior planner, and (in some cases) emergency response rules 325 in the depicted embodiment."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redding, Tiwari, Czarnecki, and Shkurti such that the ranking and selecting of Redding is performed on the subsequent population of autonomous drivers generated by Shkurti. Redding is already concerned with selecting an appropriate autonomous driver, and it would be beneficial to apply the same selection process of Redding to the subsequent population of Shkurti, as doing so would advantageously allow for the improvement of autonomous drivers such that the autonomous drivers are able to complete a previously-failed task. Such an arrangement beneficially improves upon the behavior of the autonomous driver though selecting more optimal actions for use during particular situations. Though Shkurti alone is able to identify successful performance of a scenario, Redding is able to further improve this analysis by selecting the highest ranked autonomous driver from those determined by Shkurti to be capable of performing a given scenario. Even further, Redding anticipates passing on only the autonomous drivers which meet a 'minimum value criterion'; such a 'minimum value criterion' could easily be determination of whether or not the autonomous driver succeeds in performing the scenario (see Shkurti [0067]).

Claims 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redding, Tiwari, Czarnecki, and Shkurti in view of Song et al. (US 2020/0033866 A1), hereinafter Song.

Regarding claim 14, Redding, Tiwari, Czarnecki, and Shkurti teach the aforementioned limitations of claim 13. However, neither Redding, Tiwari, Czarnecki, nor Shkurti outright teach testing the one or more test drivers in a physical vehicle in a physical environment. Song teaches generative adversarial network enriched driving simulation, comprising:
testing the one or more test drivers in a physical vehicle in a physical environment.
Song teaches ([0001]): "One of the core technologies of autonomous driving is an autonomous driving model, such as an autonomous driving algorithm, configured to make decisions about behavior of a vehicle depending on surrounding traffic environment. To improve the autonomous driving model for safer and more efficient driving, typically machine learning may be employed. According to the machine learning, test autonomous driving is carried out in a real or virtual traffic environment, using the autonomous driving model to be tested, and the autonomous driving model is improved according to a machine learning algorithm, based on the test result."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redding, Tiwari, Czarnecki, and Shkurti to incorporate the teachings of Song to provide testing the one or more test drivers in a physical vehicle in a physical environment. Although simulated autonomous driver testing is becoming more advanced and commonplace, testing in a physical environment in a physical vehicle is known to be the 'gold standard' of the art, as simulations frequently fail to capture aspects of performance that may be simplified or omitted in simulation. As such, it is beneficial to incorporate the teachings of Song, since testing in a physical environment is more likely to produce results more similar to real-world driving.

Regarding claim 16, Redding, Tiwari, Czarnecki, Shkurti, and Song teach the aforementioned limitations of claim 14. However, neither Redding, Tiwari, Czarnecki, nor Shkurti outright teach testing the one or more test drivers in a physical vehicle in a physical environment. Song further teaches:
the selected test drivers being provided for testing for autonomous driving of a physical vehicle in a physical environment.
Song teaches ([0001]): "One of the core technologies of autonomous driving is an autonomous driving model, such as an autonomous driving algorithm, configured to make decisions about behavior of a vehicle depending on surrounding traffic environment. To improve the autonomous driving model for safer and more efficient driving, typically machine learning may be employed. According to the machine learning, test autonomous driving is carried out in a real or virtual traffic environment, using the autonomous driving model to be tested, and the autonomous driving model is improved according to a machine learning algorithm, based on the test result."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redding, Tiwari, Czarnecki, Shkurti, and Song to further incorporate the teachings of Song to provide testing the one or more selected test drivers in a physical vehicle in a physical environment. Although simulated autonomous driver testing is becoming more advanced and commonplace, testing in a physical environment in a physical vehicle is known to be the 'gold standard' of the art, as simulations frequently fail to capture aspects of performance that may be simplified or omitted in simulation. As such, it is beneficial to incorporate the teachings of Song, since testing in a physical environment is more likely to produce results more similar to real-world driving.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redding in view of Song.

Regarding claim 15, Redding teaches the aforementioned limitations of claim 1. However, Redding does not outright teach testing the selected one or more candidate drivers in a physical vehicle in a physical environment. Song teaches generative adversarial network enriched driving simulation, comprising:
the selected one or more candidate drivers being provided for testing for autonomous driving of a physical vehicle in a physical environment.
Song teaches ([0001]): "One of the core technologies of autonomous driving is an autonomous driving model, such as an autonomous driving algorithm, configured to make decisions about behavior of a vehicle depending on surrounding traffic environment. To improve the autonomous driving model for safer and more efficient driving, typically machine learning may be employed. According to the machine learning, test autonomous driving is carried out in a real or virtual traffic environment, using the autonomous driving model to be tested, and the autonomous driving model is improved according to a machine learning algorithm, based on the test result."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Redding to incorporate the teachings of Song to provide testing the one or more candidate autonomous drivers in a physical vehicle in a physical environment. Although simulated autonomous driver testing is becoming more advanced and commonplace, testing in a physical environment in a physical vehicle is known to be the 'gold standard' of the art, as simulations frequently fail to capture aspects of performance that may be simplified or omitted in simulation. As such, it is beneficial to incorporate the teachings of Song, since testing in a physical environment is more likely to produce results more similar to real-world driving.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lakshmanan et al. (US 2019/0050729 A1) teaches deep learning solutions for safe, legal, and/or efficient autonomous driving, including neural network training. Sun et al. (US 2019/0129436 A1) teaches a system and method for real world autonomous vehicle trajectory simulation, including iterative simulation including a selection phase based on pre-defined criteria. Satzoda et al. (US 2019/0265712 A1) teaches a method for determining driving policy, including the training of a driving response model based on exterior scene features.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669